Case 2:20-cv-01312-LTS-GWG Document 58-1 Filed 06/11/20 Page 1 of 20




             EXHIBIT A
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG        Entered
                                 Document    06/10/20
                                           58-1        18:03:41 Page
                                                 Filed 06/11/20 Main 2Document
                                                                       of 20
                                  Pg 1 of 19



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:
                                                                     Chapter 15
    PERASO TECHNOLOGIES INC., 1
                                                                     Case No. 20-11354 (SHL)
                   Debtor in a Foreign Proceeding.



                               ORDER GRANTING PROVISIONAL RELIEF

                      This matter was brought by Ernst & Young Inc., as the court-appointed monitor

(the “Monitor”) and authorized foreign representative of Peraso Technologies Inc. (“Peraso”) in

a proceeding (the “Canadian Proceeding”) under Canada’s Companies’ Creditors Arrangement

Act, R.S.C. 1985, c. C-36, (as amended, the “CCAA”), pending before the Ontario Superior Court

of Justice, Commercial List (the “Ontario Court”) with the filing of an Emergency Motion for

Provisional Relief (the “Motion”) seeking the entry of an order giving effect in the United States

to the Order of the Ontario Court dated June 3, 2020, attached hereto as Exhibit 1 (together with

any extensions or amendments thereof authorized by the Ontario Court, the “Initial Order”) and

granting such other and further relief as the Court finds appropriate under the circumstances

(together, the “Provisional Relief”). 2


                      The Court has considered and reviewed the Motion and the other pleadings and

documents submitted by the Monitor in support thereof, including the Verified Petition for

Recognition of Foreign Proceeding and Related Relief (the “Chapter 15 Petition”), the

Memorandum of Law in Support of Verified Petition for Recognition of the Foreign Proceeding


1
             The last four digits of the United States Tax Identification Number, or similar foreign identification
             number, as applicable, for Peraso Technologies Inc. are 8747.
2
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
             Motion.
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG        Entered
                                 Document    06/10/20
                                           58-1        18:03:41 Page
                                                 Filed 06/11/20 Main 3Document
                                                                       of 20
                                  Pg 2 of 19



and Related Relief, and the Declaration of Ken Coleman, dated June 3, 2020, each filed

contemporaneously with the Motion.


               After due deliberation and sufficient cause appearing therefore, and for the reasons

stated on the record at this Court’s hearing on the Motion held on June 8, 2020, all objections to

the Motion are hereby overruled and the Court finds and concludes as follows:

               (A)    the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
                      1334 and 11 U.S.C. § 1501;

               (B)    this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P);

               (C)    venue is proper in this District pursuant to 28 U.S.C. § 1410;

               (D)    the Monitor has given appropriate, sufficient and timely notice of the
                      Motion;

               (E)    the Court has the authority to grant the Provisional Relief under 11 U.S.C.
                      §§ 105(a), 1519, 1521, and 1522;

               (F)    the Provisional Relief is needed to protect the interests of Peraso and its
                      creditors, employees, and other parties in interest, as permitted by 11 U.S.C.
                      § 1519(a);

               (G)    the interests of Peraso’s creditors and other parties in interest, including
                      Peraso, are sufficiently protected by the Court’s grant of the Provisional
                      Relief, as required by 11 U.S.C. § 1522(a);

               (H)    the Monitor has demonstrated a substantial likelihood of success that (i) the
                      Canadian Proceeding is entitled to recognition as a “foreign main
                      proceeding” as that term is defined in 11 U.S.C. § 1502(4), (ii) the Monitor
                      is a “foreign representative” and a “person” as those terms are defined in 11
                      U.S.C. §§ 101(24) and (41), (iii) all the requirements for recognition of the
                      Canadian Proceeding are satisfied in accordance with 11 U.S.C. § 1517, and
                      (iv) upon recognition, the Initial Order will be given full force and effect in
                      the United States on a final basis under 11 U.S.C. §§ 1507 and 1521;

               (I)    immediate irreparable harm will result to Peraso and its creditors,
                      employees, and other parties in interest if the Provisional Relief is not
                      granted on an expedited basis pending final disposition of the Chapter 15
                      Petition, and no injury will result to any party that is greater than the harm
                      to Peraso in the absence of the Provisional Relief;




                                                 2
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG        Entered
                                 Document    06/10/20
                                           58-1        18:03:41 Page
                                                 Filed 06/11/20 Main 4Document
                                                                       of 20
                                  Pg 3 of 19



               (J)     the interests of the public will be served by the Court’s granting the
                       Provisional Relief; and

               (K)     due to the nature of the Provisional Relief, the Court finds that no security
                       is required under Rule 65(c) of the Federal Rules of Civil Procedure.

               NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:


               1.      The Motion is GRANTED.

               2.      The Initial Order is hereby given full force and effect in the United States,

effective immediately on an interim basis and until such time as the Court conducts a final hearing

on, and enters a final order with respect to, the relief sought by the Monitor in the Chapter 15

Petition.

               3.      Nothing in this Order shall enjoin a police or regulatory act of a

governmental unit, including a criminal action or proceeding, to the extent set forth in sections

362(b) and 1521(d) of the Bankruptcy Code.

               4.      Pursuant to Rule 7065 of the Federal Rules of Bankruptcy Procedure, the

security provision of Rule 65(c) of the Federal Rules of Civil Procedure is waived.

               5.      Within forty-eight (48) hours of the entry of this Order, the Monitor shall

serve a true and correct copy of this Order by e-mail, where practicable, and where e-mail service

is impracticable, by United States mail, first-class postage prepaid or by overnight courier, to: (a)

the Office of the United States Trustee for the Southern District of New York; (b) Peraso; (c)

Ubiquiti, (d) all other parties to litigation currently pending in the United States in which Peraso

is a party; and (e) all known U.S. creditors and contract counterparties of Peraso. Such service

shall constitute due, adequate and sufficient service and notice, and no other or further service or

notice shall be required.



                                                 3
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG        Entered
                                 Document    06/10/20
                                           58-1        18:03:41 Page
                                                 Filed 06/11/20 Main 5Document
                                                                       of 20
                                  Pg 4 of 19



               6.     Notwithstanding any applicable Bankruptcy Rule, the terms and condition

of this Order shall be immediately effective and enforceable upon its entry.

               7.     This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.

Dated: New York, New York
       June 10, 2020

                                              /s/ Sean H. Lane
                                              UNITED STATES BANKRUPTCY JUDGE




                                                  4
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG        Entered
                                 Document    06/10/20
                                           58-1        18:03:41 Page
                                                 Filed 06/11/20 Main 6Document
                                                                       of 20
                                  Pg 5 of 19



                                 EXHIBIT 1

                                 Initial Order
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG        Entered
                                 Document    06/10/20
                                           58-1        18:03:41 Page
                                                 Filed 06/11/20 Main 7Document
                                                                       of 20
                                  Pg 6 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG        Entered
                                 Document    06/10/20
                                           58-1        18:03:41 Page
                                                 Filed 06/11/20 Main 8Document
                                                                       of 20
                                  Pg 7 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG        Entered
                                 Document    06/10/20
                                           58-1        18:03:41 Page
                                                 Filed 06/11/20 Main 9Document
                                                                       of 20
                                  Pg 8 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG        Entered
                                Document      06/10/20
                                           58-1         18:03:41 Page
                                                 Filed 06/11/20   Main10
                                                                       Document
                                                                         of 20
                                  Pg 9 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG         Entered
                                Document       06/10/20
                                            58-1         18:03:41 Page
                                                  Filed 06/11/20   Main11
                                                                        Document
                                                                          of 20
                                  Pg 10 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG         Entered
                                Document       06/10/20
                                            58-1         18:03:41 Page
                                                  Filed 06/11/20   Main12
                                                                        Document
                                                                          of 20
                                  Pg 11 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG         Entered
                                Document       06/10/20
                                            58-1         18:03:41 Page
                                                  Filed 06/11/20   Main13
                                                                        Document
                                                                          of 20
                                  Pg 12 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG         Entered
                                Document       06/10/20
                                            58-1         18:03:41 Page
                                                  Filed 06/11/20   Main14
                                                                        Document
                                                                          of 20
                                  Pg 13 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG         Entered
                                Document       06/10/20
                                            58-1         18:03:41 Page
                                                  Filed 06/11/20   Main15
                                                                        Document
                                                                          of 20
                                  Pg 14 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG         Entered
                                Document       06/10/20
                                            58-1         18:03:41 Page
                                                  Filed 06/11/20   Main16
                                                                        Document
                                                                          of 20
                                  Pg 15 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG         Entered
                                Document       06/10/20
                                            58-1         18:03:41 Page
                                                  Filed 06/11/20   Main17
                                                                        Document
                                                                          of 20
                                  Pg 16 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG         Entered
                                Document       06/10/20
                                            58-1         18:03:41 Page
                                                  Filed 06/11/20   Main18
                                                                        Document
                                                                          of 20
                                  Pg 17 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG         Entered
                                Document       06/10/20
                                            58-1         18:03:41 Page
                                                  Filed 06/11/20   Main19
                                                                        Document
                                                                          of 20
                                  Pg 18 of 19
20-11354-shl  Doc 22 Filed 06/10/20
   Case 2:20-cv-01312-LTS-GWG         Entered
                                Document       06/10/20
                                            58-1         18:03:41 Page
                                                  Filed 06/11/20   Main20
                                                                        Document
                                                                          of 20
                                  Pg 19 of 19
